       Case 3:19-cv-00289-RS Document 64 Filed 06/26/19 Page 1 of 3




 1   GREENSPOON MARDER LLP
     BETH-ANN E. KRIMSKY (Fla. Bar. No. 968412)
 2   Admitted Pro Hac Vice
     beth-ann.krimsky@gmlaw.com
 3
     JAMEY R. CAMPELLONE (Fla. Bar. No. 119861)
 4   Admitted Pro Hac Vice
     jamey.campellone@gmlaw.com
 5   200 East Broward Boulevard, Suite 1800
     Fort Lauderdale, Florida 33301
 6   Telephone:     954.527.6296
     Facsimile:     954.333.4027
 7
     NOSSAMAN LLP
 8   JAMES H. VORHIS (SBN 245034)
     jvorhis@nossaman.com
 9   50 California Street, 34th Floor
     San Francisco, California 94111
10   Telephone:     415.398.3600
11   Facsimile:     415.398.2438
     Attorneys for Defendants, Adroit Health Group, LLC,
12   Adroit Health Solutions, LLC, Adroit Healthcare, LLC,
     and Adroit Insurance Solutions, LLC
13

14

15

16
                                  UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA

18   Mark L. Javitch,                                Case No: 3:19-cv-00289-RS
19                 Plaintiff,                        Assigned for all purposes to the
20                                                   Honorable Richard Seeborg
            vs.
21   DENTEMAX, LLC,                                  JOINT STIPULATION OF VOLUNTARY
     ADROIT HEALTH GROUP, LLC,                       DISMISSAL OF ACTION PURSUANT TO
22   ADROIT HEALTH SOLUTIONS, LLC,                   FED. R. CIV. P. 41(A)(1)(A)(II)
     ADROIT HEALTHCARE, LLC,
23   ADROIT INSURANCE SOLUTIONS,                     Date Action Filed: January 16, 2019
     LLC, BELTONE ELECTRONICS
24   CORPORATION, LLC, ACCESS ONE
     CONSUMER HEALTH, INC., AND
25   OUTLOOK VISION SERVICES, LLC,
26                 Defendants.
27

28

                    JOINT STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
     40484744.1                                          Case No. 3:19-cv-00289-RS
       Case 3:19-cv-00289-RS Document 64 Filed 06/26/19 Page 2 of 3




 1
            Plaintiff, Mark L. Javitch (“Plaintiff”), and Defendants, Adroit Health Group, LLC,
 2
     Adroit Health Solutions, LLC, Adroit Healthcare, LLC, and Adroit Insurance Solutions, LLC
 3   (collectively, the “Adroit Defendants”), by and through their respective under signed counsel
 4   (if any) and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby file this Joint Stipulation of
 5   Voluntary Dismissal without prejudice (“Stipulation”) as to all named Defendants, including, but
 6   not limited to the Adroit Defendants, Dentemax, LLC (“Dentemax”), GN Hearing Care Corp.
 7   (“GN Hearing”), Access One Consumer Health, Inc. (“Access One”), and Outlook Vision
 8   Services, LLC (“Outlook”) (collectively, the “Parties”). This Stipulation will become with

 9   prejudice on September 25, 2019. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) no court order is

10   necessary, and Plaintiff can dismiss this lawsuit without court order. In light of the instant

11   Stipulation, the Parties request that the hearing currently scheduled on Thursday, June 27, 2019,

12   at 1:30 p.m. in Courtroom 3 of the United States District Court for the Northern District of
     California, located at 450 Golden Gate Avenue, San Francisco California, be vacated.
13

14          DATED: June 26, 2019.                        PLAINTIFF, MARK L. JAVITCH
15
                                                         By:    /s/ Mark L. Javitch
16                                                              Mark L. Javitch, Pro Se

17          DATED: June 26, 2019.                        GREENSPOON MARDER LLP
18
                                                         By:    /s/ Jamey R. Campellone
19                                                              Beth-Ann E. Krimsky
                                                                Jamey R. Campellone
20
                                                         Attorneys for Defendants, Adroit Health
21                                                       Group, LLC, Adroit Health Solutions, LLC,
                                                         Adroit Healthcare, LLC, and
22
                                                         Adroit Insurance Solutions, LLC
23
            DATED: June 26, 2019.                        LOCKE LORD LLP
24
                                                         By:    /s/ Lindsey E. Kress
25                                                              Lindsey E. Kress
26
                                                         Attorneys for Defendant, GN Hearing Care
27                                                       Corp

28
                                              1
                     JOINT STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
     40484744.1                                          Case No. 3:19-cv-00289-RS
         Case 3:19-cv-00289-RS Document 64 Filed 06/26/19 Page 3 of 3




 1           DATED: June 26, 2019.                             REED SMITH LLP

 2                                                             By:      /s/ Timothy R. Carwinski
                                                                        Mathew McKenna Wrenshall
 3
                                                                        Timothy R. Carwinski
 4
                                                               Attorneys for Defendant, Dentemax, LLC
 5
             DATED: June         , 2019.                       NELSON MULLINS RILEY
 6                                                             SCARBOROUGH LLP1
 7
                                                               By:
 8                                                                      Lauren Ann Deeb

 9                                                             Attorneys for Defendant, Access One
                                                               Consumer Health, Inc.
10

11           DATED: June 26, 2019.                             Defendant Outlook Vision Services, LLC

12                                                             By:      /s/ Ron H. Johnson
                                                                        Ron H. Johnson
13
                                                               for Defendant, Outlook Vision Services, LLC
14

15

16

17

18
19

20

21

22

23

24

25   1
       This Stipulation applies to all Defendants in this case; however, counsel for Defendant, Access One
     Consumer Health, Inc. (“Access One”) was not immediately available to consent to the filing of the
26
     instant Stipulation. Access One is not a party to the hearing currently scheduled for Thursday, June 27,
     2019. Counsel for the Adroit Defendants anticipates that a Joinder to this Stipulation will be filed with the
27
     Court by Access One shortly.
28
                                                2
                       JOINT STIPULATION OF VOLUNTARY DISMISSAL OF ACTION
     40484744.1                                            Case No. 3:19-cv-00289-RS
